Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20        PageID.1102    Page 1 of 21




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 JOHN BRADFORD,

        Plaintiff,                                   Case No. 19-cv-10395
                                                     Hon. Matthew F. Leitman
 v.

 COUNTY OF OAKLAND, et al.,

      Defendants.
 __________________________________________________________________/

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
        MOTION FOR PARTIAL SUMMARY JUDGMENT (ECF No. 17)

        In this action, Plaintiff John Bradford alleges that four employees of the

 Oakland County Sheriff’s Office – Defendants Gary Hembree, David Roddy, Robert

 Schultz, and Kelly Sexton1 – violated the Fourth Amendment when they arrested

 him without probable cause and used excessive force against him. (See Compl., ECF

 No. 1.) Bradford also brings a municipal liability claim against Defendant Oakland

 County under Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). (See id.)

 Defendants have now moved for summary judgment on (1) Bradford’s excessive

 force claims against Hembree, Schultz, and Sexton and (2) Bradford’s claim that he



 1
   Defendants Hembree, Schultz, Sexton, and Roddy are all law enforcement officers
 with the Oakland County Sheriff’s Office. Hembree and Shultz are deputies, Sexton
 is a lieutenant, and Roddy is a sergeant. For ease of reference, the Court will refer
 to these Defendants collectively as the “officers” or the “Officer Defendants.”

                                          1
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20         PageID.1103    Page 2 of 21




 was arrested without probable cause. (See Mot. for Summ. J., ECF No. 17.) For the

 reasons explained below, Defendants’ motion is GRANTED IN PART and

 DENIED IN PART.

                                           I

                                           A

        This case arises from an incident that occurred at the Oakland County Fair on

 July 14, 2017. (See Bradford Dep. at 5, ECF No. 28-2, PageID.670.) Bradford

 attended the Fair to watch his daughter participate in a vehicle racing event. (See id.

 at 12, PageID.672.) Prior to his daughter’s race, Bradford purchased a “pit pass”

 that allowed him to “come and go” through the grandstand and pit area during the

 event. (Id. at 14, PageID.672.) The pass also allowed Bradford to “mingle with the

 [other] drivers.” (Id.)

        One of the other drivers participating in the race was a man named Alan

 Mahone. (See id. at 26, PageID.26, PageID.675.) Bradford and Mahone had been

 friends for many years due to their joint participation in the racing community. (See

 id.) While Bradford was in the pit area waiting for a pre-race meeting to begin, he

 heard Mahone shouting. (See id. at 28, PageID.676.) Bradford then walked over to

 Mahone and learned that Mahone was upset because he was not being allowed to

 participate in the race. (See id.) Bradford then spoke with Mahone for a few minutes

 without incident. (See id. at 32, PageID.678.)



                                           2
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20         PageID.1104    Page 3 of 21




       After Bradford spoke with Mahone, Bradford joined his friends and stood next

 to the bleachers to watch the race. (See id. at 34, PageID.677.) As Bradford watched

 the race, he was aggressively approached by Hembree. (See id. at 36, PageID.678.)

 Hembree pushed past Bradford’s friends to get to Bradford and bumped Bradford

 with his chest. (See id. at 36-37, PageID.678.) Hembree then yelled, “[s]o you think

 you own this fucking place, don’t you?” (Id. at 37, PageID.678.) Bradford did not

 know what Hembree was talking about. (See id.)

       Hembree was quickly joined by officers Schultz and Roddy. (See id. at 38-39,

 PageID.678.) Hembree and Schultz then each grabbed one of Bradford’s arms. (See

 id. at 38, PageID.678.) And Roddy wrapped his forearm around Bradford’s neck.

 (See id.) The crowd then yelled at the officers to release Bradford. (See id. at 39-40,

 43, PageID.678-679.) At that point, Hembree and Roddy released their hold on

 Bradford. (See id. at 43, PageID.679.)

       But Schultz did not let go of Bradford. (See id.) He continued to push

 Bradford toward the gate to exit the racing area. (See id. at 44, PageID.680.) As he

 did so, he repeatedly yelled “[q]uit f-ing resisting, a-hole,” and he “kept” twisting

 Bradford’s arm up behind his (Bradford’s) back. (Id.) While Schultz continued to

 push Bradford, Bradford was trying to “walk[] like normal” and did not resist. (Id.

 at 44-45, PageID.680.) And Bradford asked Schultz “[w]here do you want me to

 go? What do you want me to do?” (Id. at 45, PageID.680.) In response, Schultz



                                           3
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20        PageID.1105     Page 4 of 21




 continued to accuse Bradford of resisting and yelled profanities at him. (See id.)

 Hembree then “lean[ed] into [Bradford’s] ear and [said], ‘[g]uess what? We win,

 you lose.’” (Id. at 46, PageID.680.) At that time, Bradford did not know why the

 officers had confronted him or why he was being pushed out of the racing area.

 None of the officers told him where he was being taken, or that he was under arrest.

 (See id. at 44-47, PageID.680.)

                                           B

       The officers’ conduct caused a commotion in the crowd, and bystanders began

 to record what was happening on their cellphones. (See id. at 46, PageID.680.) A

 copy of one of these videos is included in the record. (See cellphone video recording,

 ECF No. 28-5.) Shortly after the video begins, Roddy can be heard yelling at

 Bradford “[w]here is your car?” (See id. at 0:30; see also Bradford Dep. at 46, ECF

 No. 28-2, PageID.680.) Bradford responded that he did not have a car because he

 had received a ride to the Fair. (See id. at 0:33; see also Bradford Dep. at 46, ECF

 No. 28-2.) The recording then shows that out of nowhere, without any discernable

 movement from Bradford, Roddy yelled, “[d]on’t fucking chest bump me.” (Id. at

 0:35.) When Bradford replied that he did not do anything, Roddy hit him in the chest

 and grabbed him by the neck. (See id. at 0:35-0:41.) Schultz then pulled Bradford’s

 hands together and attempted to handcuff him. (See id. at 0:49-1:05.)




                                           4
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20         PageID.1106    Page 5 of 21




       At this point, Sexton, who had been in the vicinity of the interaction between

 Bradford and the other officers, began standing in front of the camera in an apparent

 effort to prevent any additional filming. (See id. at 0:49 – 1:05.) Sexton also ordered

 the bystander to stop recording. (See id.)

                                              C

       Hembree, Schultz, and Roddy then led Bradford to Hembree’s squad car and

 instructed Bradford to “get in the car.” (Bradford Dep. at 56-57, ECF No. 28-2,

 PageID.683.) However, because Bradford was wearing handcuffs, and because

 Hembree’s patrol car was an SUV, Bradford found it difficult to get through the tall

 car door. (See id.) One officer instructed Bradford to “[j]ust fall backwards and

 slow,” and Bradford attempted to comply with that command. (Id. at 57,

 PageID.683.) But before Bradford could finish trying to enter the SUV, Hembree

 and Schultz grabbed Bradford’s feet, shoved him into the SUV, and “slammed the

 [car] door on his legs.” (Id.) Hembree then drove Bradford to the front of the

 fairgrounds.

                                              D

       Once Hembree reached the front of the fairgrounds, he and Schultz pulled

 Bradford out of the SUV. (See id. at 59, PageID.683.) Schultz then shouted

 “[h]aven’t you heard anybody f-ing swearing before? You haven’t ever heard the F

 word?” (Id.) Schultz then came up behind to Bradford, said “I want to make sure



                                              5
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20        PageID.1107    Page 6 of 21




 these handcuffs are loose enough for you,” and he “cranked [a set of cuffs] down as

 hard as he could.” (Id. at 61, PageID.684.) The handcuffs were so tight that Bradford

 audibly screamed out in pain and Bradford’s hands began to swell. (See id.; see also

 id. at 81, PageID.689.)

       Bradford was subsequently transported to the Oakland County Jail, and he

 was charged with the misdemeanor offense of violating County Parks Sec. 13 –

 Violation of Personal Conduct Rules. (See Ticket, ECF Nos. 28-7.)

                                          E

       As a result of the conduct of the Defendant Officers during the arrest, Bradford

 suffered several serious injuries. When the SUV door was slammed on his legs,

 Bradford suffered a torn right knee ligament that required surgery. (See MRI, ECF

 No. 28-15). In addition, after Schultz tightened Bradford’s handcuffs, Bradford’s

 hands swelled up so much that he could not move them. The tightening of the cuffs

 aggravated Bradford’s preexisting osteoarthritis and continues to cause Bradford

 regular pain. (See Bradford Dep. at 81, ECF No. 28-8, PageID.689; see also Medical

 Records, ECF No. 28-17.)

                                          II

       Bradford filed this action against Hembree, Roddy, Schultz, Sexton, and

 Oakland County on February 7, 2019. (See Comp., ECF No. 1.) The Complaint

 contains three counts. In Count I, Bradford alleges that Hembree, Roddy, and



                                           6
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20          PageID.1108     Page 7 of 21




 Schultz used excessive force against him. Bradford also alleges in Count I that

 Sexton failed to intervene to prevent the other Officer Defendants from using

 excessive force against him.       In Count II, Bradford claims that the Officer

 Defendants arrested and imprisoned him without probable cause. Finally, in Count

 III, Bradford asserts that Oakland County is liable for the Officer Defendants’

 constitutional violations on the ground that it failed to properly train and/or supervise

 the Officer Defendants.

       On January 16, 2020, Hembree, Schultz, Roddy, and Sexton filed a motion

 for partial summary judgment. (See Mot. for Summ. J., ECF No. 17.) They seek

 judgment as a matter of law on (1) Bradford’s excessive force claims against Schultz

 and Hembree in Count I; (2) Bradford’s failure to intervene claim against Sexton in

 Count I; and (3) the false arrest claim against all of the Officer Defendants in Count

 II. (See id., PageID.73.) Roddy did not seek summary judgment on the excessive

 force claim against him in Count I, and Oakland County did not seek summary

 judgment on the municipal liability claim in Count III. The Court held a hearing on

 the motion on June 30, 2020.

                                           III

                                            A

       A movant is entitled to summary judgment when it “shows that there is no

 genuine dispute as to any material fact.” SEC v. Sierra Brokerage Servs., Inc., 712



                                            7
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20         PageID.1109     Page 8 of 21




 F.3d 321, 326–27 (6th Cir. 2013) (citing Fed. R. Civ. P. 56(a)). When reviewing the

 record, “the court must view the evidence in the light most favorable to the non-

 moving party and draw all reasonable inferences in its favor.” Id. (quoting Tysinger

 v. Police Dep’t of City of Zanesville, 463 F.3d 569, 572 (6th Cir. 2006)). “The mere

 existence of a scintilla of evidence in support of the [non-moving party’s] position

 will be insufficient; there must be evidence on which the jury could reasonably find

 for [that party].” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

 Summary judgment is not appropriate when “the evidence presents a sufficient

 disagreement to require submission to a jury.” Id. at 251–52. Indeed, “[c]redibility

 determinations, the weighing of the evidence, and the drawing of legitimate

 inferences from the facts are jury functions, not those of a judge.” Id. at 255.

                                           B

       “Qualified immunity shields officials from civil liability so long as their

 conduct does not violate clearly established statutory or constitutional rights of

 which a reasonable person would have known.” Brown v. Chapman, 814 F.3d 447,

 457 (6th Cir. 2016) (internal quotation marks omitted) (quoting Mullenix v. Luna,

 136 S. Ct. 305, 308 (2015). Once raised, the “plaintiff bears the burden of showing

 that a defendant is not entitled to qualified immunity.” Jacobs v. Alam, 915 F.3d

 1028, 1039 (6th Cir. 2019).




                                            8
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20         PageID.1110    Page 9 of 21




       The United States Court of Appeals for the Sixth Circuit “has generally used

 a two-step [qualified immunity] analysis: (1) viewing the facts in the light most

 favorable to the plaintiff, [a court] determines whether the allegations give rise to a

 constitutional violation; and (2) [the court] assesses whether the right was clearly

 established at the time of the incident.” Kinlin v. Kline, 749 F.3d 573, 577 (6th Cir.

 2014). The Court may answer these questions in any order, but “if either one is

 answered in the negative, then qualified immunity protects the official from civil

 damages.” Brown, 814 F.3d at 457. “[U]nder either prong [of this inquiry], courts

 may not resolve genuine disputes of fact in favor of the party seeking summary

 judgment.” Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014). Indeed, “[o]n summary

 judgment, the court must analyze these questions after construing the facts in the

 light most favorable to the party asserting the injury and drawing all reasonable

 inferences in that party’s favor.” Brown, 814 F.3d at 457 (citing Scott v. Harris, 550

 U.S. 372, 377 (2007)).

                                           IV

       The Court begins with Bradford’s excessive force claim in Count I. For the

 reasons explained below, Schultz and Hembree are not entitled to summary

 judgment on this claim. However, the Court will grant Sexton summary judgment

 on Bradford’s failure to intervene claim included in this Count.




                                           9
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20        PageID.1111     Page 10 of 21




                                           A

                                           1

       Defendants first argue that Schultz is entitled to summary judgment on

 Bradford’s excessive force claim arising out of Schultz’ alleged tightening of

 Bradford’s handcuffs. (See Mot. for Summ. J., ECF No. 17, PageID.91-92.) The

 Court disagrees.

       “The Fourth Amendment prohibits unduly tight or excessively forceful

 handcuffing during the course of a seizure.” Morrison v. Bd. Of Trustees Of Green

 Twp., 583 F.3d 394, 401 (6th Cir. 2009). “In order for a handcuffing claim to survive

 summary judgment, a plaintiff must offer sufficient evidence to create a genuine

 issue of material fact that: (1) he or she complained the handcuffs were too tight; (2)

 the officer ignored those complaints; and (3) the plaintiff experienced “some

 physical injury” resulting from the handcuffing.” Id.

       Here, Bradford has offered sufficient evidence on each element of his

 handcuffing claim against Schultz. First, he presented evidence that he audibly made

 a noise clearly indicating that he was in pain when Schultz tightened the cuffs. (See

 Bradford Dep. at 61, ECF No. 28-2, PageID.684.) Second, Bradford testified that

 Schultz did not loosen or check the cuffs after he (Bradford) expressed that he was

 in pain. On the contrary, Bradford testified that Schultz cranked the cuffs “as hard

 as he could” while sarcastically asking whether the cuffs were loose enough. (Id.)



                                           10
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20        PageID.1112    Page 11 of 21




 Finally, Bradford presented evidence that he suffered physical injuries to his wrists

 from the excessively tight cuffing. (See id. at 81, ECF No. 28-8, PageID.689; see

 also Medical Records, ECF No. 28-17.)

        Defendants counter that the cuffing claim against Schultz fails because

 Bradford’s account of the cuffing is unambiguously contradicted by Schultz’ in-car

 video. (See Mot. for Summ. J., ECF No. 17, PageID.92.) But this video does not

 clearly reflect how Schultz locked the cuffs onto Bradford. Nor does it capture the

 communications between Schultz and Bradford related to the tightness of the cuffs.

 Simply put, the video does not so conclusively refute Bradford’s account of the

 cuffing that the Court may disregard his account and grant summary judgment in

 favor of Schultz.

        Finally, Bradford’s right to be free from excessively tight cuffing was clearly

 established at the time of his interaction with Schultz. See Morrison, 538 F.3d at

 401.   For all these reasons, Schultz is not entitled to summary judgment on

 Bradford’s handcuffing claim.

                                           2

        Defendants next argue that Schultz and Hembree are entitled to summary

 judgment with respect to Bradford’s excessive force claims that arose out of (1)

 Bradford being placed into the back of Hembree’s police car and (2) Schultz and




                                          11
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20       PageID.1113      Page 12 of 21




 Hembree chest bumping Bradford and twisting Bradford’s arm behind his back. (See

 Mot. for Summ. J., ECF No. 28, PageID. The Court disagrees.

       These excessive force claims are evaluated under the following standard:

             [T]he right to be free from the excessive use of force is a
             clearly established Fourth Amendment right.” Champion
             v. Outlook Nashville, Inc., 380 F.3d 893, 902 (6th Cir.
             2004) (quoting Neague v. Cynkar, 258 F.3d 504, 507 (6th
             Cir. 2001)). The Supreme Court has explained that “[n]ot
             every push or shove, even if it may later seem unnecessary
             in the peace of a judge’s chambers, violates the Fourth
             Amendment.” Graham v. Connor, 490 U.S. 386, 396, 109
             S.Ct. 1865, 104 L.Ed.2d 443 (1989). Rather, “the question
             is whether the officers’ actions [were] ‘objectively
             reasonable’ in light of the facts and circumstances
             confronting them, without regard to their underlying intent
             or motivation.” Id. at 397, 109 S.Ct. 1865. “The calculus
             of reasonableness must embody allowance for the fact that
             police officers are often forced to make split-second
             judgments—in circumstances that are tense, uncertain,
             and rapidly evolving—about the amount of force that is
             necessary in a particular situation.” Id. at 396, 109 S.Ct.
             1865. Therefore, to determine whether the use of force in
             a particular situation was reasonable, this Court must look
             to the totality of the circumstances. See id.; Dickerson v.
             McClellan, 101 F.3d 1151, 1161 (6th Cir. 1996) (citing
             Tennessee v. Garner, 471 U.S. 1, 8–9, 105 S.Ct. 1694, 85
             L.Ed.2d 1 (1985)). In doing so, the court must assume “the
             perspective of a reasonable officer on the scene, rather
             than with the 20/20 vision of hindsight.” Graham, 490
             U.S. at 396, 109 S.Ct. 1865. The analysis of whether an
             officer’s use of force was reasonable is guided by the
             following three factors: (1) the severity of the crime at
             issue; (2) whether the suspect posed an immediate threat
             to the safety of the officers or others; and (3) whether the
             suspect was actively resisting arrest or attempting to evade
             arrest by flight. Sigley v. City of Parma Heights, 437 F.3d
             527, 534 (6th Cir. 2006).

                                         12
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20        PageID.1114   Page 13 of 21




 King v. United States, 917 F.3d 409, 429–30 (6th Cir. 2019).

       Bradford has presented sufficient evidence to satisfy this standard at the

 summary judgment stage. For example, with respect to the leg injury he suffered,

 he has presented evidence that Hembree and Schultz shoved him into Hembree’s

 patrol SUV, jammed his legs, and slammed the car door on his legs even though he

 did not resist in any way and posed no threat to the officers.

       Defendants counter that Bradford’s account of their conduct at the vehicle is

 conclusively refuted by video taken by the officers’ in-car cameras. (See Mot. for

 Summ. J., ECF No. 17, PageID.93.) But as with Bradford’s handcuffing claim, the

 identified videos do not clearly capture all relevant interactions between Bradford,

 Schultz, and Hembree and do not clearly reflect what happened as Bradford was

 being placed into the patrol vehicle and as the vehicle door closed. Thus, at this

 stage of the proceedings, the Court cannot discount Bradford’s account based upon

 the videos. On the contrary, for purposes of this claim, viewing the evidence in the

 light most favorable to Bradford, the Court must conclude that the Hembree and

 Schultz (1) shoved Bradford into the vehicle and slammed his legs in the car door

 and (2) did so at a time when Bradford was neither resisting in any way nor posing

 any threat any of the officers. A jury could reasonably conclude that that conduct

 constitutes excessive force. See, e.g., Miller v. Sanilac Cty., 606 F.3d 240, 253-254

 (6th Cir. 2010) (holding that “a jury could reasonably find that slamming an arrestee

                                           13
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20        PageID.1115     Page 14 of 21




 into a vehicle constitutes excessive force when the offense is non-violent, the

 arrestee posed no immediate safety threat, and the arrestee had not attempted to

 escape and was not actively resisting”). See also Fontana v. Haskin, 262 F.3d 871,

 880 (9th Cir. 2001) (“Where there is no need for force, any force used is

 constitutionally unreasonable”) (emphasis in original). And Bradford had a clearly

 established right to be free from this force where he was not resisting and not posing

 a threat. See, e.g., Brown v. Lewis, 779 F.3d 401, 419 (6th Cir. 2015) (“[T]his circuit

 has [ ] concluded that, since at least 2009, the use of violence against a subdued and

 non-resisting individual has been clearly established as excessive force”); Kijowski

 v. City of Niles, 372 F. Appp’x 595, 601 (6th Cir. 2010) (“[T]he right to be free from

 physical force when one is not resisting the police is a clearly established right”).

 For all of these reasons, Schultz and Hembree are not entitled to summary judgment

 on the excessive force claim stemming from their actions in putting Bradford into

 Hembree’s police vehicle.

       Likewise, Schultz and Hembree are not entitled to summary judgment on

 Bradford’s claims arising out of their bumping him with their chests and twisting his

 arms. Bradford testified that Schultz and Hembree engaged in this conduct while he

 was not resisting in any way – in fact, while he was compliant with their orders –

 and while he did not pose a threat to the officers or others. Under Bradford’s version

 of events, this force was gratuitous and unreasonable.



                                           14
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20       PageID.1116    Page 15 of 21




       Defendants respond that this force was merely de minimis and cannot as a

 matter of law support an excessive force claim. In support of that contention, they

 rely upon the Sixth Circuit’s decision in Youkhanna v. City of Sterling Heights, 934

 F.3d 508, 524 (6th Cir. 2019). (See Mot. For Summ. J., ECF No. 17, Page ID.92-

 93.) But in Youkhanna, the officers merely held the plaintiff’s hand or arm and

 tapped the plaintiff. The officers in Youkhanna thus applied far less force than

 Schultz and Hembree here, who Bradford describes as violently twisting his arm and

 aggressively chest bumping him. And, again, Bradford had a clearly established

 right to be free from this unnecessary and violent force where he was not resisting

 and not posing a threat to the officers.

       For all these reasons, Schultz and Hembree are not entitled to summary

 judgment on Bradford’s excessive force claims.2




 2
   As Defendants accurately note, the only example of excessive force that Bradford
 specifically identifies in his Complaint is excessively tight handcuffing. (See Comp.
 ECF No. 1, at PageID.4.) However, Bradford pleads that the excessive force
 “includ[ed], but [was] not limited to” the handcuffing (id.; emphasis added), and he
 described the other force mentioned above in detail at his deposition. The additional
 examples of allegedly excessive force should come as no surprise to Defendants at
 this stage of the case and were made known to Defendants during discovery.
 Because the Complaint was not limited to tight handcuffing, and because Bradford
 identified the other examples of allegedly excessive force during discovery, the
 Court will permit Bradford to proceed with his claims that stem from force beyond
 the handcuffing.

                                            15
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20        PageID.1117     Page 16 of 21




                                           3

       Finally, Defendants argue that Sexton is entitled to summary judgment with

 respect to Bradford’s claim that she failed to intervene to protect him from the force

 being applied by the other officers. The Court agrees and grants Sexton summary

 judgment on this claim.

       “Generally speaking, a police officer who fails to act to prevent the use of

 excessive force may be held liable when (1) the officer observed or had reason to

 know that excessive force would be or was being used, and (2) the officer had both

 the opportunity and the means to prevent the harm from occurring.” Turner v. Scott,

 119 F.3d 425, 429 (6th Cir. 1997). In order to show that an officer had the

 opportunity and means to prevent harm a plaintiff must show “that the incident lasted

 long enough for [the officer] to both perceive what was going on and intercede to

 stop it.” Burgess v. Fischer, 735 F.3d 462, 475 (6th Cir. 2013).

       Here, Bradford has failed to present sufficient evidence that Sexton had the

 means and opportunity to prevent the other officers from subjecting him to excessive

 force. First, Bradford has not presented any evidence that Sexton witnessed or knew

 of the allegedly tight handcuffing and/or the force allegedly applied by Schultz and

 Hembree while Bradford was in or around Hembree’s vehicle. Second, Bradford

 has not demonstrated that the other applications of force – the allegedly violent chest

 bumping and arm twisting – lasted long enough for Sexton to perceive it and



                                           16
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20        PageID.1118     Page 17 of 21




 intervene to stop the officers. Moreover, the video of the incident reflects that for

 much of the relevant time, Sexton focused her attention on the growing crowd of

 spectators rather than on the interactions between the other officers and Bradford.

 For all of these reasons, Sexton is entitled to summary judgment on the failure to

 intervene claim in Count I of the Complaint.

                                           B

       The Court next turns to Bradford’s claim that the Officer Defendants violated

 the Fourth Amendment when they arrested him without probable cause.3 For the

 reasons explained below, the Officer Defendants are not entitled to summary

 judgment on this claim.4



 3
   In his response to Defendants’ motion, Bradford argues at length that his initial
 seizure – that occurred before his arrest – was unlawful because it was not supported
 by reasonable suspicion. (See Resp. to Mot. for Summ. J., ECF No. 28, at
 PageID.658-60.) But Bradford did not plead in his Complaint that his initial, pre-
 arrest seizure was unlawful. In contrast to Bradford’s excessive force claim – which
 did give Defendants at least general notice that it was based upon more than the
 specified tight handcuffing – nothing in the Complaint reasonably notified
 Defendants that Bradford was challenging his pre-arrest seizure. Indeed, the
 wording of Count II is tied directly to Bradford’s arrest and the probable cause
 standard for evaluating an arrest. Accordingly, the Court will not permit Bradford
 to pursue a claim based upon the alleged pre-arrest seizure.
 4
   It is not clear whether Bradford is asserting his unlawful arrest claim against
 Sexton. If the claim is asserted against her, it fails as a matter of law. Bradford has
 not presented sufficient evidence that she was personally involved in the decision to
 arrest him and/or in the arrest itself, nor has he presented sufficient evidence to
 support a claim that she failed to intervene to prevent an arrest that she knew to be
 unlawful. For these reasons, if Count II is asserted against Sexton, the Court
 GRANTS summary judgment in her favor on that Count.

                                           17
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20            PageID.1119      Page 18 of 21




        Probable cause exists where the “facts and circumstances within [an] officer’s

 knowledge that are sufficient to warrant a prudent person . . . in believing . . . that

 the suspect has committed . . . an offense.” Crockett v. Cumberland College, 316

 F.3d 571, 580 (6th Cir. 2003). Whether probable cause exists is an objective test.

 An arresting officer’s state of mind is irrelevant in the inquiry. See Devenpeck v.

 Alford, 543 U.S. 146, 153 (2004).

        A law enforcement officer may be entitled to qualified immunity from a false

 arrest claim even where he lacked actual probable cause for an arrest. As the Sixth

 Circuit has explained, a “lack of probable cause is not necessarily fatal to an officer's

 defense against civil liability for false arrest. Rather, an officer is entitled to qualified

 immunity under § 1983 if he or she could reasonably (even if erroneously) have

 believed that the arrest was lawful, in light of clearly established law and the

 information possessed at the time by the arresting agent.” Green v. Throckmorton,

 681 F.3d 853, 865 (6th Cir. 2012) (quotation omitted); see also Kennedy v. City of

 Villa Hills, 635 F.3d 210, 214 (6th Cir. 2011) (“Thus, even if a factual dispute exists

 about the objective reasonableness of the officer's actions, a court should grant the

 officer qualified immunity if, viewing the facts favorably to the plaintiff, an officer

 reasonably could have believed that the arrest was lawful.”).

        Here, the Officer Defendants are not entitled to summary judgment because

 the evidence, viewed in the light most favorable to Bradford, establishes that they



                                              18
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20       PageID.1120    Page 19 of 21




 both lacked probable cause to believe that Bradford committed a crime, and could

 not have reasonably (even if mistakenly) believed that he did so. According to

 Bradford, he never resisted the officers in any way, never attempted to make physical

 contact with them, and was fully compliant with their orders. Further, the video of

 the incident does not persuasively contradict Bradford’s version of events. Taking

 Bradford’s account as true, the Officer Defendants could not have reasonably

 concluded that Bradford committed any crime. Accordingly, the Officer Defendants

 are not entitled to summary judgment or qualified immunity on Bradford’s false

 arrest claim.

       Defendants insist that the Officer Defendants could reasonably have

 concluded that Bradford had chest bumped Roddy and, thus, that Bradford resisted

 and battered Roddy.     But the Officer Defendants could not reasonably have

 concluded that Bradford committed a crime, if, as Bradford says, he (Bradford)

 plainly did not attempt to resist or chest bump Roddy. Simply put, the Officer

 Defendants could not reasonably have mistaken unambiguous compliance and non-

 resistance for a battery on Roddy. For all of these reasons, when the facts are taken

 in the light most favorable to Bradford (as they must be at this stage), the Officer

 Defendants are not entitled to qualified immunity on the basis that they could have

 reasonably, if mistakenly, concluded that Bradford committed a crime.




                                          19
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20        PageID.1121   Page 20 of 21




                                          V

       For the reasons explained above, Defendants’ Motion for Summary Judgment

 (ECF No. 17) is:

            GRANTED in favor of Defendant Sexton on all the claims brought

             against her; and

            DENIED in all other respects.

       This action shall proceed to trial on the following claims:

            The excessive force claims against Defendants Schultz, Hembree, and

             Roddy in Count I of the Complaint;

            The false arrest claims against Defendants Schultz, Hembree, and

             Roddy in Count II of the Complaint; and

            The municipal liability claim against Defendant Oakland County in

             Count III of the Complaint to the extent that the claim is based upon the

             constitutional violations by Defendants Schultz, Hembree, and Roddy

             alleged in Counts I and II of the Complaint.

       IT IS SO ORDERED.


                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

 Dated: October 9, 2020



                                          20
Case 4:19-cv-10395-MFL-SDD ECF No. 33 filed 10/09/20      PageID.1122   Page 21 of 21




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on October 9, 2020, by electronic means and/or
 ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         21
